11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Nasser Shafipour,                         * From the 96th District
                                            Court of Tarrant County,
                                            Trial Court No. 096-236499-09.

Vs. No. 11-13-00212-CV                     * May 29, 2015

Rischon Development Corporation,           * Memorandum Opinion by Willson, J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and judgment is rendered that Rischon
Development Corporation take nothing. The costs incurred by reason of this
appeal are taxed against Rischon Development Corporation.